 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                             CASE NO. 2:12-CR-00154-JAM
11
                                   Plaintiff,              ORDER DENYING DEFENDANT’S MOTION
12                                                         FOR COMPENTENCY EVALUATION; AND
                             v.                            GRANTING UNITED STATES’ MOTION FOR
13                                                         RESTITUTION
     YASIR MEHMOOD,
14                                                         DATE: September 24, 2019
                                   Defendant.              TIME: 9:45 a.m.
15                                                         COURT: Hon. John A. Mendez
16
            On May 2, 2017, the United States filed a motion for restitution, requesting that the Court order
17
     restitution in the amount of $54,275.98, based on a restitution report prepared by United States Postal
18
     Inspector Michael Chavez, filed with the government’s motion for restitution. (ECF #475).
19
            Between May 2017 and May 2018, the Defendant sought and obtained two continuances of the
20
     restitution hearing. (ECF #480, 494).
21
            On May 22, 2018, the Court issued an order, setting the restitution hearing for December 4,
22
     2018. (ECF #503). The Court ordered Defendant to file any opposition to the United States’ restitution
23
     memorandum by September 4, 2018, and the United States to file any reply by September 18, 2018. In
24
     the order, the Court gave notice to the parties that it reserved the right to decide the United States’
25
     motion for restitution on the briefs and without a hearing. Id.
26
            On August 2, 2018, Defendant filed a 365-page opposition. (ECF #505).
27
            On September 18, 2018, the United States submitted a reply to the Defendant’s opposition. (ECF
28

                                                           1
 1 #511). The reply noted that further research was necessary on Defendant’s Objection #7 (whether the

 2 restitution request involving Barclays Bank and Redline Auto Parts impermissibly double counted two

 3 victims), but requested the Court otherwise overrule the remainder of the Defendant’s objections.

 4          On November 19, 2018, Defendant filed a notice of hospitalization and requested a six month

 5 continuance. (ECF #519). The Court granted the request, and reset the hearing to June 4, 2019. (ECF

 6 #520).

 7          On May 13, 2019, the United States filed an opposition to the motion to continue and a revised

 8 restitution request. (ECF #529). In the opposition, the United States addressed the double counting

 9 Objection #7 issue raised in Defendant’s August 2, 2018 opposition, asked the Court to reduce the

10 Barclays Bank restitution claim by $1,653.97. In the filing, the government submitted a revised

11 restitution request. Id.

12          On May 22, 2019, the Court found good cause for a further continuance of the restitution hearing,

13 and continued the hearing to September 24, 2019.

14          On June 3. 2019, Defendant filed an opposition to the revised restitution request. (ECF #535). He

15 indicated that he opposed the restitution requests for American Express, Barclays Bank, and Elavon. Id.

16          On September 4, 2019, Defendant filed a motion for competency evaluation. (ECF #536). This

17 would be his second competency evaluation. On November 8, 2013, this Court previously ordered a

18 competency evaluation for Defendant, and ordered Defendant competent on April 1, 2014 after a hearing.

19 (ECF #110).

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

                                                        2
 1                                                  ORDER

 2      The Court, having reviewed the filings by the parties, including Defendant’s objections to the United

 3 States’ motion for restitution, hereby ORDERS as follows:

 4      1. The Defendant’s motion for competency evaluation is DENIED.

 5      2. The United States’ Restitution Request (filed at ECF #475, and modified at ECF #503, is

 6         GRANTED, and the Court orders restitution be paid by Defendant to the following victims in the

 7         following amounts:
                                             Victim               Amount
 8
                                American Express                 $23,227.94
 9                              Andrew M.                           $371.55
                                Bank of the West                  $2,378.00
10
                                Barclays Bank                    $12,323.67
11                              Elavon                            $8,581.55
                                Elevations Credit Union             $151.74
12
                                Evance Processing                    $84.72
13                              HSBC Bank                           $199.00
14                              ILF LLC                             $342.00
                                Notre Dame Federal Credit Union     $149.00
15                              Oregonians Credit Union             $119.00
16                              Redline Performance               $1,653.97
                                Safe Credit Union                   $424.00
17                              Simmons Bank                         $35.00
18                              United Nations Federal Credit
                                Union                               $372.00
19                              University Federal Credit Union      $35.00
                                Wells Fargo Bank                  $2,173.87
20
                                                          TOTAL: $52,622.01
21
        3. The September 24, 2019 Restitution Hearing is VACATED.
22
        IT IS SO ORDERED.
23
     September 18, 2019                          /s/ John A. Mendez________________________
24                                               HON. JOHN A. MENDEZ
25                                               UNITED STATES DISTRICT COURT JUDGE

26

27

28

                                                        3
